                  Case 2:20-cv-16107 Document 1-7 Filed 11/13/20 Page 1 of 2 PageID: 149



Our ref   USA136.1003569

          By Email                                                                                   120 Mountain View Boulevard
                                                                                                     Post Office Box 650
                                                                                                     Basking Ridge, NJ 07920
          Jed I. Bergman, Esq.                                                                       USA
          Kasowitz Benson Torres LLP                                                                 t +1 908.848.6300
          1633 Broadway                                                                              f +1 908.647.8390

          New York, NY 10019                                                                         kennedyslaw.com
          JBergman@kasowitz.com                                                                      t +1 908 605 2903

                                                                                                     maurice.pesso@kennedyslaw.com

                                                                                                     October 30, 2020


          Re:          Insurer:                  Allied World National Assurance Company
                       Insured:                  SITO Mobile, Ltd. (“SITO”)
                       Policy No.:               0309-6252 (the “Allied World Excess Policy”)
                       Policy Period:            May 31, 2016 to May 31, 2017
                       Limits:                   $5 million x/s $5 million
                       Matter:                   SEC v. Hug et al., 19-cv-16290-ES-ESK (D. N.J.) (the “SEC
                                                 Enforcement Action”)

          Dear Mr. Bergman:

                  We are in receipt of your October 29, 2020 letter, where you state, “Thank you for
          confirming that Allied received actual notice of this claim by no later than March 18, 2017.”
          You then ask Allied World to “promptly confirm coverage in writing so as to avoid any lapses in
          coverage and representation.”

                  We are confused by your letter. The Insured’s March 18, 2017 notice to Allied World of
          the March 17, 2017 informal inquiry letter from the SEC to SITO Mobil, Ltd. does not relieve the
          Insured from providing notice to Allied World of the SEC Enforcement Action. As we already
          explained, prior to your October 15, 2020 letter, Allied World has no record of any Insured or
          broker providing Allied World with notice of the SEC Enforcement Action or the July 5, 2017
          Formal Order of Investigation.

                   Because the Insured did not provide notice of the SEC Enforcement Action to Allied
          World until October 15, 2020, over 14 months after the SEC filed the SEC Enforcement Action,
          the Insured breached a condition precedent to coverage. See Templo Fuente De Vida Corp. v.




          Kennedys is a trading name of Kennedys CMK LLP. Kennedys Law LLP, a UK Limited Liability Partnership, is a partner of Kennedys CMK LLP

          Kennedys offices, associations and cooperations: Argentina, Australia, Belgium, Bermuda, Brazil, Chile, China, Colombia, Denmark,
          Dominican Republic, England and Wales, France, Guatemala, Hong Kong, India, Ireland, Israel, Italy, Mexico, New Zealand, Northern Ireland,
          Norway, Pakistan, Panama, Peru, Poland, Portugal, Puerto Rico, Russian Federation, Scotland, Singapore, Spain, Sweden, Thailand, United Arab
          Emirates, United States of America.




          57357930.1
        Case 2:20-cv-16107 Document 1-7 Filed 11/13/20 Page 2 of 2 PageID: 150

Jed I. Bergman, Esq.
October 30, 2020




National Union Fire Ins. Co., 224 N.J. 189, 209-10 (2016). Therefore, coverage is not available
for the SEC Enforcement Action under the Allied World Excess Policy.

             Allied World continues to reserve all rights.

Sincerely,

/s/ Maurice Pesso

Maurice Pesso
Partner
for Kennedys

cc:           Via Email

              Ffiona McDonough (Ffiona.McDonough@awac.com)
              Lisa Patrick (lisa.patrick@sitomobile.com)
              John Hecker (JHecker@lockton.com)
              Richard Zahner (RZahner@lockton.com)




57357930.1                                                                         2 of 2
